Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2; line 1 and 2 objected to because of the following informalities:  “the fluidic connection” should be - -fluidic connection- -  Appropriate correction is required.
Claim 3; line 2 objected to because of the following informalities:  “said branch” should be - -each branch- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffinberry (US 4404793) in view of Behrens et al (US 20200108937) and Sennoun et al (US 20120216545).

    PNG
    media_image1.png
    292
    616
    media_image1.png
    Greyscale

Annotated Figure 1 of Behrens
Regarding claim 1, Coffinberry discloses an aircraft (The aircraft of Column 1, line 29-33, 35-37) comprising: 
an engine (Figure 1; 10) having a high-pressure compressor (The compressor of Figure 1; 10) with multiple compression stages (Column 1, line 26-29), a combustion chamber (The combustion chamber of the combustor of Column 1, line 54-56) and a fan duct (The fan duct shown in Figure 1), 
a fuel tank (The fuel tanks of Figure 3; from fuel tanks) containing fuel (The fuel in the fuel tank), 
devices to be heated (Figure 3; C, D, E.  Column 1, lines 40-43), 
a first air intake (The intake for Figure 3; B1) configured to draw, from the high-pressure compressor, air at a low pressure or at an intermediate pressure (The pressure of Figure 3; B1), a second air intake (The intake for Figure 3; B2) configured to draw, from the high-pressure compressor, air at a high pressure (The pressure of Figure 3; B2), 
a first heat exchanger (Figure 2; 44.  Column 6; line 28-32.  This heat exchanger is placed on Figure 3; 37 downstream of 36, but upstream of the split to 38), 
a first pipe (Figure 3; 34, 37) which passes through the first heat exchanger and feeds the devices to be heated downstream of the first heat exchanger, wherein, upstream of the first heat exchanger, the first pipe is divided into two sub-pipes, one (The pipe for Figure 3; B1) of which is fluidically connected to the first air intake and the other  (The pipe for Figure 3; B2) of which is fluidically connected to the second air intake, 
a fuel pipe (Figure 3; 22) fluidically connected between the fuel tank and the combustion chamber of the engine, and 
a first air pipe (The pipe for Figure 2; BLEED A of 44) which feeds the first heat exchanger with air (Figure 2; BLEED A) drawn from the fan duct, 
an additional heat exchanger (Figure 3; 28 and 36) installed on the first pipe upstream of the first heat exchanger and downstream of the first and second air intakes.
Coffinberry does not disclose a diversion pipe, a first branch of which is fluidically connected between the fuel pipe and an inlet of the additional heat exchanger and a second branch of which is fluidically connected between an outlet of the additional heat exchanger and the fuel pipe, and 
a bypass pipe fitted on the first pipe and fluidically connected on either side of the first heat exchanger, and a valve fitted on the bypass pipe and commanded to open and close.
However, Behrens teaches an aircraft (The aircraft of the aircraft engine Figure 1; 100) comprising: 
an engine (Figure 1; 100) having a high-pressure compressor (Figure 1; 112) with multiple compression stages (The compression stages in Paragraph 0034), a combustion chamber (The combustion chamber of Figure 1; 114) and a fan duct (Figure 1; 110), 
a diversion pipe (The branching line from Figure 1; 180 with 136), a first branch (Annotated Figure 1; labeled first branch) of which is fluidically connected between a fuel pipe (Figure 1; 180, 198 and Annotated Figure 1; labeled fuel pipe) and an inlet (The inlet of Figure 1; 136) of an additional heat exchanger (Figure 1; 136) and a second branch (Annotated Figure 1; labeled second branch) of which is fluidically connected between an outlet (The outlet of Figure 1; 136) of the additional heat exchanger and the fuel pipe.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Coffinberry to include a diversion pipe, a first branch of which is fluidically connected between the fuel pipe and an inlet of the additional heat exchanger and a second branch of which is fluidically connected between an outlet of the additional heat exchanger and the fuel pipe as taught by and suggested by Behrens in order to control the amount of heat rejected to the fuel (The modification adds a bypass loop around the fuel heat exchanger and a valve to each of the first branch and fuel pipe).
Coffinberry in view of Behrens does not teach a bypass pipe fitted on the first pipe and fluidically connected on either side of the first heat exchanger, and a valve fitted on the bypass pipe and commanded to open and close.
However, Sennoun teaches an aircraft (The aircraft of Paragraph 0004) comprising: 
an engine (Figure 1; 10) having a high-pressure compressor (Figure 1; 18) with multiple compression stages (The compression stages of Figure 1; 18 shown in Figure 1.  Paragraph 0028), a combustion chamber (The combustion chamber of Figure 1; 20) and a fan duct (Figure 1; 18), 
devices to be heated (Paragraph 0005), 
a first air intake (The intake for Figure 2; 58) configured to draw, from the high-pressure compressor, air at a low pressure or at an intermediate pressure (Paragraph 0028), a second air intake (The intake for Figure 2; 60) configured to draw, from the high-pressure compressor, air at a high pressure (Paragraph 0028), 
a first heat exchanger (Figure 2; 56), 
a first pipe (Figure 2; 88) which passes through the first heat exchanger and feeds the devices to be heated downstream of the first heat exchanger, wherein, upstream of the first heat exchanger, the first pipe is divided into two sub-pipes, one (Figure 2; 58) of which is fluidically connected to the first air intake and the other (Figure 2; 60) of which is fluidically connected to the second air intake, 
a first air pipe (The pipe for Figure 1; 57) which feeds the first heat exchanger with air drawn from the fan duct, 
a bypass pipe (Figure 2; 110) fitted on the first pipe and fluidically connected on either side of the first heat exchanger, and a valve (Figure 2; 78) fitted on the bypass pipe and commanded to open and close.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Coffinberry in view of Behrens to include a bypass pipe fitted on the first pipe and fluidically connected on either side of the first heat exchanger, and a valve fitted on the bypass pipe and commanded to open and close as taught by and suggested by Sennoun in order to control the flow of air entering and bypassing the first heat exchanger (Paragraph 00035.  The modification adds the bypass pipe and valve).
Regarding claim 2, Coffinberry in view of Behrens and Sennoun teaches the invention as claimed.
Coffinberry does not disclose wherein fluidic connection of the first branch to the fuel pipe is upstream of fluidic connection of the second branch to the fuel pipe in relation to the direction of flow of the fuel in the fuel pipe.
However, Behrens teaches wherein fluidic connection (The connection of the first branch to the fuel pipe) of the first branch to the fuel pipe is upstream of fluidic connection (The connection of the second branch to the fuel pipe) of the second branch to the fuel pipe in relation to the direction of flow of the fuel in the fuel pipe.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Coffinberry wherein fluidic connection of the first branch to the fuel pipe is upstream of fluidic connection of the second branch to the fuel pipe in relation to the direction of flow of the fuel in the fuel pipe as taught by and suggested by Behrens in order to control the amount of heat rejected to the fuel (This is the same modification as claim 1).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffinberry in view of Behrens and Sennoun as applied to claim 2 above, and further in view of Hinderliter (US 20220243659).
Regarding claim 3, Coffinberry in view of Behrens and Sennoun teaches the invention as claimed.
Coffinberry does not disclose wherein each branch of the diversion pipe is equipped with a valve installed on each branch and commanded to open and close.
However, Behrens teaches wherein the first branch of the diversion pipe is equipped with a valve (The valve on the first branch) installed on said first branch and commanded to open and close (A valve by definition opens and closes.  See Merriam Webster, Dictionary.com and Cambridge Dictionary).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Coffinberry wherein the first branch of the diversion pipe is equipped with a valve installed on said first branch and commanded to open and close as taught by and suggested by Behrens in order to control the amount of heat rejected to the fuel (This is the same modification as claim 1).
Coffinberry in view of Behrens and Sennoun does not teach wherein the second branch of the diversion pipe is equipped with a valve installed on said second branch and commanded to open and close.
However, Hinderliter teaches an aircraft (The aircraft of Paragraph 0032) comprising: 
an engine (Figure 1; 10) having a high-pressure compressor (Figure 1; 24) with multiple compression stages (The compression stages of Figure 1; 24 shown in Figure 1), a combustion chamber (The combustion chamber of Figure 1; 26) and a fan duct (Figure 1; 56), 
a diversion pipe (The line with Figure 2; 106A between the inlet and outlet of 110A), a first branch (The portion feeding Figure 2; 106A) of which is fluidically connected between a fuel pipe (Figure 2; 102 and 110A) and an inlet (The inlet of Figure 2; 106A) of an additional heat exchanger (Figure 2; 106A) and a second branch (The portion exiting Figure 2; 106A) of which is fluidically connected between an outlet (The outlet of Figure 2; 106A) of the additional heat exchanger and the fuel pipe,
wherein the second branch of the diversion pipe is equipped with a valve (Figure 2; 116A) installed on said second branch and commanded to open and close (Paragraph 0049).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Coffinberry in view of Behrens and Sennoun wherein the second branch of the diversion pipe is equipped with a valve installed on said second branch and commanded to open and close as taught by and suggested by Hinderliter in order to ensure proper flow direction (Paragraph 0049.  The modification adds a valve to the second branch).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffinberry in view of Behrens and Sennoun and Hinderliter as applied to claim 3 above, and further in view of Rambo et al (US 20220195927).
Regarding claim 4, Coffinberry in view of Behrens and Sennoun teaches the invention as claimed.
Coffinberry does not disclose wherein, between the fluidic connections of the diversion pipe to the fuel pipe, the fuel pipe is equipped with a valve which is configured to open and close upon receipt of a command from a controller.
However, Behrens teaches wherein, between the fluidic connections of the diversion pipe to the fuel pipe, the fuel pipe is equipped with a valve (The valve on Figure 1; 198) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Coffinberry between the fluidic connections of the diversion pipe to the fuel pipe, the fuel pipe is equipped with a valve as taught by and suggested by Behrens in order to control the amount of heat rejected to the fuel (This is the same modification as claim 1).
Coffinberry in view of Behrens and Sennoun and Hinderliter does not teach the fuel pipe is equipped with the valve which is configured to open and close upon receipt of a command from a controller.
However, Rambo teaches an aircraft (The aircraft having the aircraft fuel tank of Paragraph 0002) comprising: 
an engine (Figure 1C; 200) having a high-pressure compressor (Figure 1C; 212) with multiple compression stages (The multiple compression stages of Figure 1C; 212 shown in Figure 1C), a combustion chamber (The combustion chamber of Figure 1C; 214) and a fan duct (Figure 1C; 244), 
a fuel tank (Figure 2; 106) containing fuel, 
a first heat exchanger (Figure 2; 108), 
a fuel pipe (The fuel pipe from Figure 2; 128, through 126 then 122) fluidically connected between the fuel tank and the combustion chamber (Paragraph 0040) of the engine, and 
a diversion pipe (The pipe with Figure 2; 108), a first branch (The line feeding Figure 2; 108) of which is fluidically connected between the fuel pipe and an inlet (The inlet of Figure 2; 108) of the additional heat exchanger and a second branch (The line exiting Figure 2; 108) of which is fluidically connected between an outlet (The outlet of Figure 2; 108) of the additional heat exchanger and the fuel pipe, and 
the fuel pipe is equipped with a valve (Figure 2; 126) which is configured to open and close upon receipt of a command from a controller (Figure 2; 302.  Paragraph 0043, 0084-0086).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Coffinberry in view of Behrens and Sennoun and Hinderliter wherein the fuel pipe is equipped with the valve which is configured to open and close upon receipt of a command from a controller as taught by and suggested by Rambo in order to automate the control of fuel bypass valve (Paragraph 0086.  The modification uses a controller coupled to a sensor to automate control of the fuel bypass valve).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morawski et al (US 20140230402) teaches in Paragraph 0025 that it is known for a controller to control all valves.
Kim (US 20160273458) teaches in Paragraph 0023 that it is known for a controller to control all valves.
Wolff (US 20170009666) teaches in Paragraph 0062 that it is known for a controller to control all valves.
Toronto (US 20140137558) teaches in Paragraph 0032 that it is known for a controller to control all valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741